Citation Nr: 0837303	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  04-25 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), based on an extraschedular basis.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to July 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  An May 2008 Board decision denied the 
veteran entitlement to TDIU on a schedular basis, however, 
the issue was referred to the Director of the Compensation 
and Pension service at that time for consideration of an 
extraschedular rating.  An extraschedular rating was 
considered, but denied by the Director, and this issue now 
returns to the Board.  Thus the sole issue in appellate 
status is as noted above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's service connected disabilities do not preclude 
substantially gainful employment consistent with his 
education and occupational experience; the Director of 
Compensation and Pension, in a June 2008 decision, found that 
entitlement to an extraschedular evaluation for TDIU was not 
warranted.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have not 
been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.16(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In March 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain for the claim 
for TDIU.  The March 2004 letter also specifically informed 
the veteran of the specific criteria for obtaining TDIU.  In 
August 2007, the veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the March 
2004 and August 2007 letters postdated the initial 
adjudication, the claim was subsequently readjudicated and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

VA has also done everything reasonably possible to assist the 
veteran with respect to this claim, such as obtaining medical 
records, providing VA examinations, and obtaining an opinion 
from the Director of Compensation and Pension services.  
Consequently, the Board finds that the duty to notify and 
assist has been satisfied.  

TDIU under 4.16(b)

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  

Prior to May 15, 2002, the veteran is service connected for 
arthritis of the lumbar spine (10 percent), tinnitus (10 
percent), and hiatal hernia (noncompensable) with a combined 
rating of 20 percent.  Effective May 15, 2002, the veteran is 
service connected for arthritis of the lumbar spine (10 
percent, and then 20 percent effective September 17, 2007), 
tinnitus (10 percent), hiatal hernia (noncompensable), 
bilateral hearing loss (10 percent), residuals of fracture of 
the minor clavicle (10 percent), and a deviated nasal septum 
(10 percent) with a combined rating of 50 percent.  The 
veteran's combined rating has never reached 70 percent; 
consequently, in a May 2008 Board decision, the veteran was 
denied TDIU on a schedular basis.  38 C.F.R. § 4.16(a) 
(2008).

However, that same decision referred this issue to the 
Director of Compensation and Pension for consideration of an 
extraschedular rating.  Pursuant to 
38 C.F.R. § 4.16(b), when a claimant is unable to secure and 
follow a substantially gainful occupation by reason of 
service connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating 
set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.

A June 2008 decision by the Director, Compensation and 
Pension Service, determined that a review of all the 
available evidence does not show that the veteran's service 
connected conditions alone render him unable to engage in any 
type of gainful employment.  The decision specifically took 
into account the veteran's previous employment and education 
and the September 2007 VA examiner's finding that the veteran 
was "unemployable due to severe pain and immobility."  

The Director noted that the numerous medical records 
available in the veteran's claims folder indicated that the 
veteran was treated for numerous nonservice connected 
conditions, to include hypertension, coronary artery disease, 
status post coronary artery bypass graft and pacemaker 
implantation, peripheral arterial disease, diverticulosis, 
arthritis of the right knee, status post arthroscopy, and 
chronic severe eczema.  

After reviewing the evidence of record, to include the 
objective findings reported in the September 2007 VA 
examination record, the Director indicated that he found that 
the veteran's service connected disabilities were not severe 
enough as to interfere with sedentary gainful employment.  He 
emphasized that the veteran's long-standing nonservice 
connected coronary artery disease, status-post coronary 
artery bypass graft and pacemaker implantation, arthritis of 
the right knee, and other nonservice connected disabilities 
were the main reasons for the veteran's inability to be 
gainfully employed.  The Director therefore indicated that 
entitlement to an extraschedular TDIU was not warranted.

Upon consideration of the foregoing, the Board finds that the 
decision of the Director, Compensation and Pension Service, 
is supported by the objective medical evidence of record.  
The opinion contains a well-reasoned rationale that makes 
reference to pertinent medical data from the record.

The Board notes that the record also includes VA examiners' 
opinions that "it would be difficult for [the veteran] to 
obtain gainful employment.," that the veteran "likely was 
not employable due to severe pain and lack of mobility," and 
that a "sedentary job would also be difficult because the 
veteran was not able to sit for even small periods of time".  
See May 2002 and September 2007 VA examination records.  
These opinions do not differentiate between the veteran's 
service connected and non-service connected disabilities, 
however, and the objective findings reported in conjunction 
with these opinions, such as an assessment of "moderate" 
lumbar spine disability, support the Director's opinion that 
the non-service connected disabilities, rather than the 
service connected disabilities, are what prevent the veteran 
from obtaining or maintaining gainful employment.  

While the Board does find that the evidence shows that the 
veteran's service connected disabilities have some impact on 
employment, the Board agrees with the Director that this 
level of impairment is adequately reflected in the percentage 
of disability that the veteran currently receives, and that 
the evidence does not show that the veteran is unemployable 
solely due to his service connected disabilities.

Thus, considering all evidence of record, particularly the 
June 2008 decision by the Director, Compensation and Pension 
Service; the Board finds that the preponderance of the 
evidence of record is against a finding that the veteran is 
entitled to TDIU based on an extraschedular basis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU), based on an extraschedular basis, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


